                                                                   Case 3:19-cv-00122-LRH-WGC Document 29 Filed 08/28/19 Page 1 of 2



                                                               1 ANTHONY L. HALL, Esq.
                                                                 Nevada Bar No. 5977
                                                               2 AHall@SHJNevada.com

                                                               3 RICARDO N. CORDOVA, Esq.
                                                                 Nevada Bar No. 11942
                                                               4 RCordova@SHJNevada.com
                                                                 SIMONS HALL JOHNSTON PC
                                                               5 6490 S. McCarran Blvd., Ste. F-46
                                                                 Reno, Nevada 89509
                                                               6 Telephone: (775) 785-0088

                                                               7 Attorneys for Defendant Lenard Loper
                                                                 dba Rainbow Market #2
                                                               8

                                                               9

                                                              10

                                                              11
SIMONS HALL JOHNSTON PC




                                                              12
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13                                 UNITED STATES DISTRICT COURT
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14                                        DISTRICT OF NEVADA
                                                              15
                                                                   SAMANTHA LANDERS,                                  CASE NO.: 3:19-cv-00122-LRH-WGC
                                                              16
                                                                                         Plaintiff,
                                                              17                                                      STIPULATION AND [PROPOSED]
                                                                                                                                       ORDER OF
                                                                   v.                                                 ORDER  OF DISMISSAL
                                                                                                                      DISMISSAL           WITH
                                                                                                                                WITH PREJUDICE
                                                              18                                                      PREJUDICE
                                                                   LENARD LOPER d/b/a RAINBOW
                                                              19
                                                                   MARKET #2,
                                                              20
                                                                                         Defendant.
                                                              21

                                                              22          Plaintiff Samantha Landers and Defendant Lenard Loper dba Rainbow Market #2, by and
                                                              23 through their respective counsel of record, hereby agree and stipulate that all claims that were or

                                                              24 could have been asserted in this matter shall be dismissed with prejudice, with each party to bear their

                                                              25 ///

                                                              26 ///

                                                              27 ///

                                                              28 ///

                                                                                                               Page 1 of 2
                                                                   Case 3:19-cv-00122-LRH-WGC Document 29 Filed 08/28/19 Page 2 of 2



                                                               1 own attorney’s fees and costs.

                                                               2

                                                               3    DATED this 28th day of August, 2019                DATED this 28th day of August, 2019

                                                               4    BY: /s/Alan J. Reinach, Esq.  .                    BY: /s/Anthony L. Hall, Esq.     .
                                                                       ALAN JAY REINACH, ESQ., pro hac vice               ANTHONY L. HALL, ESQ.
                                                               5       ajrliberty@gmail.com                               AHall@hollandhart.com
                                                                       Church State Council                               RICARDO N. CORDOVA, ESQ.
                                                               6       2686 Townsgate Road                                RNCordova@hollandhart.com
                                                                       Westlake Village, CA 91361                         HOLLAND & HART LLP
                                                               7       Phone: (805) 413-7396                              5441 Kietzke Lane, Second Floor
                                                                       Fax: (805) 497-7099                                Reno, Nevada 89511
                                                               8                                                          Telephone: (775) 327-3000
                                                                        Attorneys for Plaintiff                           Fax: (775) 786-6179
                                                               9
                                                                                                                            Attorneys for Defendant
                                                              10                                       ORDER
                                                              11                                  IT IS SO ORDERED.
SIMONS HALL JOHNSTON PC




                                                              12                                  DATED this 29th day of August, 2019.
                          6490 S. McCarran Blvd., Ste. F-46




                                                              13                                  UNITED STATES DISTRICT/MAGISTRATE JUDGE
                               Phone: (775) 785-0088
                                  Reno, NV 89509




                                                              14
                                                                                                  DATED:                  , 2019
                                                                                                  ________________________________
                                                              15                                  LARRY R. HICKS
                                                                                                  UNITED STATES DISTRICT JUDGE
                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                              Page 2 of 2
